As relator-appellant was held in lawful custody of the warden by virtue of a lawful order of a Judge of the Court of General Sessions of the County of New York, entered on January 5, 1951, directing that relator-appellant be committed to the Psychiatric Division of Bellevue Hospital in the borough of Manhattan of the city of New York, for a reasonable period for treatment, observation, examination and report as to his mental and physical condition, pursuant to chapter V of title XII of part IV of the Code of Criminal Procedure (§§ 658-662-b), the order of Special Term dismissing the writ of habeas corpus was proper and should be affirmed. Moreover, relator-appellant is now held under a lawful order of commitment of a Judge of the Court of General Sessions of the County of New York, entered on January 23, 1951, directing that relator-appellant be formally examined in accordance with the provisions of the Code of Criminal Procedure to determine the question of his sanity. Order unanimously affirmed. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Heffeman, JJ.